Case 0:21-cr-60208-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 5KS


                                                                                         Jul 20, 2021

                           UNITED STATES DISTRICT CO URT
                           SO UTH ER N DISTRICT O F FLOR IDA
                     21-60208-CR-SMITH/VALLE
                      CASE N O .
                                    18U.S.C.j554
                                    18U.S.C.j922(e)
                                    18U.S.C.j981(a)(1)(C)
                                    18U.S.C.j924(d)(1)
  UNITED STA TE S OF AM ER ICA

 VS.

 PV RRE O CH EL ALFRED ,
      a/k/a Jean M ichel,

                      D efendant.
                                             /


                                       INDICTG N T

        The Grand Jury chargesthat:

                                        C OU NT 1
                         Sm uggling Goods Outside the United States
                                       (18U.S.C.j554)
        Beginning on or about February 9,2020 and continuing untilon or about February 21,

 2020,in Broward County,in the Southern D istrictofFlorida,and elsewhere,the defendant,

                                PIERR E M ICH EL ALFR ED ,
                                    a/k/a Jean M ichel,

 did fraudulently and know ingly exportand attem ptto exportand send from the United States to

 Haiti,aplaceoutsideoftheUnitedStates,any merchandise,article,andobject,thatis,multiple
 tsrearm s and am m unition,and did concealand facilitate transportation and concealm entofsuch

 merchandise,article,and objectpriorto exportation,knowing the same to be intended for


                                                 1
Case 0:21-cr-60208-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 5




  exportation,contrary to any law and regulation of the U nited States,that is, Title 18,United

  StatesCode,section922(e);a11inviolationofTi
              .                             tle18,UnitedStatesCode,Section554(a).
                                           C OU NT 2
           D elivery ofFirearm s to a Com m on Carrier W ithoutW ritten Notilk ation
                                        (18U.StC.j922(e))

         Beginning on or about Febnlary 9,2020 and continuing un
                                                               -tilon or about February 21,

 2020,in Broward County,in the Southern D istrictofFlorida,and elsewhere,the defendant,

                                    PIER RE M TCH EL AT,FR ED ,
                                         a/k/a Jean M ichel, '

 did know ingly and w illfully deliver and cause to be delivered to a com m on canier, for

 transpbrtation and shipment in foreign commerce to a person,otherthan a licensed importer,
                               '

 m anufacm rer, dealer, and collector, a package and c;ontainer containing a ûrearm and
                                                                                      k


 am m unition,w ithout written notice to the carrier that suèh firearm w as being transported and

 Shipped,inviolationofTitle18,UnitedStatesCode,Section's922/)and92ï(a)(1)(D).

                                   FORFEITVRE ALLEGA TIONS
                  The allegations of this lndictm ent are re-alleged and by this reference fully
                                                  i     .


 incorporated herein for the purpose of alleging forfeimre to the United States of America of
 certain property in w hich the defendant,PV RRE M ICH EL AT,FRED ,hasan interest.

        2.        Upon conviction of a violatioh of Title 18,United States Code,Section 554,as

 alleged in Count 1 ofthisIndictm ent,the defendantshallforfeitto the United StatesofAm erica,

 any property,realorpersonal,which constitutes or is derived from proceeds traceable to such

 offense,pursuanttoTitle18,UnitedStatesCode,Section981(a)(1)(C).
             -
                  UponconvictionofaviolationofTitle18,UnitedStatesCode,Section922(e),as

                                                 2
Case 0:21-cr-60208-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 5




  alleged in Count 2 of this Indictm ent,the defendant,PIERRE AT,FRED, shallforfeit to the

  United States ofA m erica any firearm and am m unition involved in orused in the com m ission of

  suchoffense,pursuanttoTitle18,UnitedStatesCode,Section924(d)(1).
         4.     A1lpursuantto Title 18,United States Code,Sections924(d)(l),981(a)(1)(C),
  Title21,UnitedStatesCode,Section853,andTitle28,UnitedStatesCode,Section2461(c).


                                             A TRUE BILL



                                   l         FOREPERSON


  JVAN ANTO 10 GONZALEZ
  ACTING UN ITED STATES A TTORN EY



  M ARC S.ANTON
  A SSISTAN T UN ITED STATES ATTORN EY
     Case 0:21-cr-60208-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 5
                                                               .UM T KD '
                                                                        STATESD ISTRICT Co tJIW
                                                           .
                                                               T
                                                               SO UTH ERN DISTR ICT OF FLO RIDA
                                                                                  . . '
                                                                                 ..             '
   UM TED STATESO Fr
                   A M ER ICA                                                          CASE NO.
   V.
   PIERREALFRED                                                                        C ERT IFICATE O F TRIAL ATTO RNEYA
       alèlaJean M ichel                                                               Superseding Caselnformation:
                Defendant.                                             /
    CourtDivision:tselectone)                                                          Newdeibndantts) I--IYes I
                                                                                                               --INo
    N Miami N KeyWest I'
                       Z FTL                                                           Numberofne'wdefendants
    N WPB N FTP                                                                        Totalnumberofcounts
         1.lhavecarefùlly:éonsidered theallegations(jftheindictm ent,thenum berofdefendants,thenumberofprpG ble
           witnessesandLthe:legalcom plexitiesofthelndictm ent/lnfolm ation attachedhereto.
         2.1am awarethattheinformation supplied onthisstatementwillberelied upon by theJudgesofthis'
                                                                                                   courtin
            setting.
                   their'càlendars'andschedulipg''
                                                 crik
                                                    tinz.
                                                        tqtalsunderthemandateoftheSpeedyTrialAct,
          Title28 U.S-C-. ,Septioq 3161.,
                               .
                                   f.;k..
                                       .   u. .
                                           -   .

        3.lnterprèter::tYest'
                       .     orNdl'   NO       '                           .-   .. .      .. '
          Listlatlgqrgejarid/bt'diàl.eçt. ' ,c .          . ..         .

        4.'
          Thisrluçwilltake .   ''3 'dayà..forlheypartiestotry.'
        5 Pleasere.
                  hetkx
                      '
                      raj'
                         pgèpftâié7éatçjp/
                                         '
                                         ..'
                                           ,
                                           atzdjy
                                           .    .pe'
                                                   èfoffetzselistedbelow:
               (Cl
                 zeck.
                     onl
                       yon#)                                                              '(Checkonlyone)
         1 0to5days                      Iz                            Petty       E7I
         11 6tot   .L'
                     l:
                      osdays   .
                                       ''171 ,                      'Minor         (71
         11I 11tù  .'z,tid>ykjk'. ...:)7
                                       :;.
                                         I7q ;
                                                    .*
                                               ,.?)(''
                                                     .
                                                   . .
                                                    ,               E
                                                                    '.
                                                                     sl.
                                                                     . l
                                                                       Misdemeanor Eql
         IV 21,  E
                 t0'60days               (71                           Felony      IZ
                                                                                    d
         V 6l,4gysxnpdpver .'.:        ..E7l
                                           ,:, ,  :
                                                  .?
                                                   ..               ....
                                                                    :
                                                                    ,
        6.Hasthiscase'previouslyq
                   .. . . ,        .
                                     bee:n !
                                             til
                                               .
                                                 edinthisDistrictCourt? (YesorNo) No
                                                      '
                                                    .: .

           1fyes:tl. pige...
                           .           ''
                                        . i:''';     '
                                                     .'
                                                      .t:
                                                        ê
                                                        -.'.''-''''
                                                                  %Câs'é'
                                                                        No..


           (Attachxppy,of(Iispoditlve'
                                     r
                                     brder)
           Hasa'
               compl:inte eni
                            '
                            /ilédv
                                 '
                                 inxtMsz
                                       m akc?'(Yesbr
                                                  .
                                                  (
                                                    No) No                                    . ''

           IfyesiM agistratr'case'
                                 N o.
           Relate miscellaneousnumbers:
           Defendaptts)infederalcustodyrsof
           Defendantts)instatecustodyasof                                                            '
           Rulezûp
                 fl'
                   om theD istfict,df...                           .
                                                                                          '



           Isthisapotentialdeathpenaltycase?(YesorNo) NO
           Doestltiscase:
                        '
                        originatefrom amatterpendingintheCentralRegionoftheU.S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAliciaOi?Và1le)?(YesorNo) No
        8. Does.
               tliis.case originatefrom amatterz
                                               pending'
                                                      intheN oMhernRegion oftheU.S.Attorney'sOffice priorto
           August8,2014(M ag.JudgeShaniekM aynard?(YesorNo) No
           Doestlziscase originatefrom amatterpending intheCentralRegion oftheU.S.Attorney'sOfficepriorto
           October3,2019.(M ag.JudgeJaredStrauss)?(YesorNo) No


                                                                                                          #w
                                                                                                         M arc S.A nton
                                                                                                         AssistantUnited States Attorney
                                                                                                         FLA BarNo.       0148369
*penaltySheetts)attychd                                                                                                                    REV 3/19/21
   Case 0:21-cr-60208-RS Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 5




                                           U M TED STA TES DISTR IC T C O UR T
                                           SO U TH ER N DISTR ICT O F FLO R IDA

                                                           PEN A LTY SHEET



D efendant'sN am e:PIER RE A LFR ED a/k/a Jean M ichel

CaseNo:'

Count#:1

  Sm ucglina Goodsvotltsitle'
                      '..
                            theUhited States                         .       ''
                            .. ,
              q. .           ' .                    .
  Inviolation O.
               f;
                T..it1e,
                       ,1t8e
                           .'
                            .U hited.StdtesCodeeSection 554
                                                '
                            .-     .   .    .   ê'. ''?l
* M ax.Penalty:
              i'
              ,
               ,
               Tetf,
              , .  J(1'0,
                        !yeaiél
                        )     4mpfisonment;$250,000fme;andthree(3)yearssuperdsedrelease.
Cotmt#:2

 Deliverv ofE'
             irenrm sqldqi c om'm on CarrierW ithoutW ritten N otification

 ln violation ofI
                T
                'itle-l8krumited.
                                states'
                                      CodesSection 9224e)
             .:1;
             '  '1
*M ax. Penalty-
             'lj/
                ,
                Fi#eïï
                     .5)cyearsimprison.ment;$250,000fine;andthree(3)yearssupelwisedrelease
             ,.$. ;
Cotmt#:




*M ax.Penalty:'                  .                                                  ,

Cotmt#:




*M ax.Penalty:
    *Refers only to possible term of incaroeratinn, does n0t include pnssible fines, restitution, special
    assessments. parole terms or forfeitures that may be applioable.
